DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Office has entered the Amendment filed on November 15, 2021. Claims 1-20 remain pending in the Application. Applicant’s Amendment to the Specification, Drawings, and Claims has overcome all objections and rejections in the August 13, 2021 Office Action that are not mentioned below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:

Heat exchange device in claims 1-2, 11, 14, 16, and 19-20 is a heat pump (115; ¶¶ 57 and 59) and the heat pump contains a heat exchanger (304; ¶ 59). To speed prosecution the Office interprets the heat exchange device as a heat exchanger.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAOLO CAMPAGNA (US 20100071873, hereinafter CAMPAGNA) in view of RAMACHANDRAN NARAYANAMURTHY (US 8790451, hereinafter NARAYANAMURTHY) and UDO INGMAR STASCHIK (US 6393775, hereinafter STASCHIK).
Regarding claim 1, CAMPAGNA discloses:
An apparatus for heating or cooling a room of a building with an exterior wall (S) comprising:
a radiant panel (100) adapted to be supported on an interior surface (¶ 55, a colder wall facing the exterior) of the exterior wall, the panel comprising:
a first side (101b) adapted to face the interior surface of the exterior wall;
a second side (101a) adapted to face away from the interior surface of the exterior wall;
a fluid conduit (C) configured for passage of a fluid;
an inlet (FIG. 1, via manifold D) through which the fluid enters the radiant panel; and
an outlet (FIG. 1, via manifold D) through which the fluid exits the radiant panel;
…
a pump (¶¶ 97-98), which pumps fluid that is heated or cooled by the heat exchange device through the first line, through the inlet, through the fluid conduit, through the outlet, and through the second line back to the heat exchange device, whereby the room is heated or cooled depending on whether the fluid is heated or cooled by the heat exchange device.
Regarding claim 1, CAMPAGNA as an interior radiating panel may not explicitly disclose: a heat exchange device adapted to be supported on an exterior surface of the exterior wall, the heat exchange device configured to heat or cool the fluid; a first line connecting the inlet to the heat exchange device; a second line connecting the outlet to the heat exchange device; or a transmission tube adapted to pass through the exterior wall, through which the first line and the second line pass.
Regarding claim 1, NARAYANAMURTHY teaches:
a heat exchange device (110) adapted to be supported on an exterior surface of the exterior wall, the heat exchange device configured to heat or cool the fluid;
a first line (131) connecting the inlet to the heat exchange device;
a second line (132) connecting the outlet to the heat exchange device; and …
a transmission tube (10) adapted to pass through the exterior wall, through which the first line and the second line pass,
a pump (137), which pumps fluid that is heated or cooled by the heat exchange device through the first line, through the inlet, through the fluid conduit, through the outlet, and through the second line back to the heat exchange device, whereby the room is heated or cooled depending on whether the fluid is heated or cooled by the heat exchange device.
Regarding claim 1
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine CAMPAGNA with the teachings of NARAYANAMURTHY to employ a thermal system for delivering solar panel generated thermal energy to a home for integrated utility supply including space heating, hot water supply, air cooling, and ventilation.
Regarding claim 1, CAMPAGNA (¶ 99; FIG. 1) shows a heat exchanger on an interior wall and discloses that the heat exchange system (100) can be a solar panel, thus CAMPAGNA teaches that a heat exchanger can be mounted on an exterior wall. CAMPAGNA (¶ 97) employs the heat exchanger to provide forced or natural circulation in the conduits C of a heating or cooling fluid.
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E).
In the instant case, and as per (1), it should be noted that both CAMPAGNA and NARAYANAMURTHY provide for an exterior heat exchange device mounted to the building. As 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provides the heat exchanger of CAMPAGNA on the exterior surface of the exterior wall as a matter of trying a finite number of predictable solutions, in order to exchange heat with the outdoor environment, without yielding unpredictable results.
Regarding claim 1, STASCHIK (FIG. 1)also teaches:
a transmission tube (48; Col. 19, a welded opening in container wall comes with frame and seal) adapted to pass through the exterior wall, through which the first line (represented by 46) and the second line (represented by 60 or 84) pass.
Regarding claim 1
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to provide CAMPAGNA with the teachings of STASCHIK to employ a sealed opening in a wall to provide a common point for various piped fluids to enter and exit a space and inhibit unintended exchange between the space and the outside; and to fit pumps to distribute required fluids throughout the system. It is noted that CAMPAGNA requires pass through of the first and second lines in order for the system to operation; therefor one of ordinary skill would necessarily look to the prior art to provide a known means to make a pass-through of the wall.

Regarding claim 2, CAMPAGNA as modified teaches all the limitations of claim 1. NARAYANAMURTHY additionally teaches:

wherein the heat exchange device (110) is directly behind the radiant panel (represented by 135) on the exterior surface of the exterior wall.
 The NARAYANAMURTHY heat exchange device 110 and heat exchanger 135 are on opposite sides of exterior wall 10.

Regarding claim 7, CAMPAGNA as modified teaches all the limitations of claim 1. NARAYANAMURTHY (Col. 9: 37, 48) additionally teaches: flexible tubes (ducts 212 and 282) at the inlet and outlet.

Regarding claim 12, CAMPAGNA as modified teaches all the limitations of claim 1. NARAYANAMURTHY (FIGURES 2 and 4) additionally teaches:
spacing elements (FIGURES 2 and 4) that set the radiant panel (represented by 234) away from the wall (represented by 201); and
a blower (236);
wherein the blower moves air over the first side of the radiant panel (represented by 234) in order to heat or cool the air before it is dispersed (via duct 284) into the room (represented by 22).
NARAYANAMURTHY (FIGURE 2) moves air over the radiant panel to increase heat transfer into the room with the radiant panel spaced away from the roof. NARAYANAMURTHY (406; FIGURE 4) shows that the system is also capable of cooling the room.

Regarding claim 13, CAMPAGNA as modified teaches all the limitations of claim 12. NARAYANAMURTHY (FIGURES 2 and 4) additionally teaches:
the blower moves air through the exterior wall within the transmission tube (represented by 220, 212, 284).

Regarding claim 14, CAMPAGNA as modified teaches all the limitations of claim 1. CAMPAGNA additionally teaches: that the CAMPAGNA (¶ 99) panels 100 are mountable on as solar panels on the exterior of a building as a heat exchange device
wherein the heat exchange device includes a decorative cover (¶ 129).
CAMPAGNA (¶ 129) decorates the external surface 61a of radiant panel 60 to match the décor of the heat-exchange system’s area, in this case the heat exchange device would be decorated to match the roof and/or to affect the overall property value of the building.

Regarding claim 15, CAMPAGNA as modified teaches all the limitations of claim 14. STASCHIK (Col. 8, lines 2-3) additionally teaches:
wherein at least a portion (Col. 8, lines 2-3) of the weight of the radiant panel is supported by the transmission tube.
STASCHIK (Col. 8, lines 2-3) teaches that opening (48) carries several water conduits. The Office notes that since opening (48) carries the water conduits and the water conduits are connected to the CAMPAGNA radiant panel, then the opening must also carry some of the weight of the radiant panel.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA, NARAYANAMURTHY, and STASCHIK in view of GREEN TECH (WHAT IS DOUBLE WALL CONSTRUCTION, hereinafter GREEN TECH).
Regarding claims 3 and 4, CAMPAGNA as modified teaches all the limitations of claim 1. CAMPAGNA as modified teaches the first and second lines, but is silent concerning their length.
GREEN TECH teaches that residential wall thickness has increased since the 1960s from 4.5 to 15-inches. To improve size, weight, and cost one skilled in the art would tailor the first and second lines to be as close in length to the wall thickness as possible.
It has been held that the optimization of a result-effective variable is obvious. Therefor because the length of the line(S) is recognized as effecting the result of size, weight, and cost; .


	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA, NARAYANAMURTHY, and STASCHIK in view of PAUL EISLER (US 4150551 A, hereinafter EISLER)
Regarding claim 5, CAMPAGNA as modified teaches all the limitations of claim 1. CAMPAGNA as modified may not explicitly disclose a fluid conduit comprises contiguous channels formed from a sheet of extruded plastic.
EISLER teaches:
wherein the fluid conduit (22) comprises contiguous channels (23) formed from a sheet (¶¶ 16 and 18) of extruded plastic (Col. 4: 39-44).
EISLER (¶Col. 1: 28-40) provides a radiant heat absorption apparatus, comprising a relatively large, substantially impervious corrugated sheet of low thermal resistance and low thermal capacity, where the sheet includes at least one channel in heat exchanging relationship with the inner surface for fluid heat exchange.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine CAMPAGNA, NARAYANAMURTHY, and STASCHIK with the teachings of EISLER to employ a large corrugated sheet with low thermal resistance and low thermal capacity where the sheet provides a heat exchanging surface for fluid heat exchange.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA, NARAYANAMURTHY, and STASCHIK in view of STÜWA (STÜWA PIPE-IN-PIPE PUMPING SYSTEM (2016 and 2021), hereinafter STÜWA).
Regarding claim 6, CAMPAGNA as modified teaches all the limitations of claim 1. CAMPAGNA as modified may not explicitly teach: wherein the pump is inside the transmission tube.
Regarding claim 6, STÜWA (see image below) additionally teaches:
wherein the pump (4) is inside a pipe.
STÜWA suggests a pump in pipe pumping system for heat pumping systems that improves pumping efficiency, usability of optimum pump efficiency, delivery rate, increasing flow without increasing pressure loss, and the compact pump-in-pipe design.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of CAMPAGNA, NARAYANAMURTHY, and STASCHIK with the teachings of STÜWA to employ a pump in pipe pumping system for pumping heat between a heat exchanger and a radiant panel to improve pumping efficiency, usability of optimum pump efficiency, delivery rate, increasing flow without increasing pressure loss, and the compact pump-in-pipe design.

    PNG
    media_image1.png
    1127
    588
    media_image1.png
    Greyscale



Claim(s) 8-9 CAMPAGNA, NARAYANAMURTHY, and STASCHIK in view of TUBE FITTINGS (MCMASTER-CARR 4322K654 TUBE FITTING (2014), MCMASTER-CARR 4322K411 TUBE FITTING (2014), and MCMASTER-CARR 4322K411 TUBE FITTING (2014), hereinafter TUBE FITTINGS).
Regarding claim 8, CAMPAGNA as modified teaches all the limitations of claim 1. CAMPAGNA as modified may not explicitly teach: wherein the transmission tube is spool-shaped.
Regarding claim 8, TUBE FITTINGS teaches: that spool-shaped tubes are known in the art.
It has been held that the use of a known device for its known function is obvious. In this instance, STASCHIK teaches rectangular transmission tube (48) through a wall. TUBE FITTINGS teaches that spool-shaped transmission tubes are known in the art. Therefore, because spool-shaped transmission tubes are known to connect components on either side of an intervening space, in this case the intervening space is a wall. It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to utilize the spool-shape in order to provide the flange structure of the spool to cover the wall opening cutout.

Regarding claim 9, CAMPAGNA as modified teaches all the limitations of claim 1. STASCHIK (FIG. 1) additionally teaches:
wherein the transmission tube exterior portion and the transmission tube interior portion mate within the wall
Regarding claim 9, CAMPAGNA as modified may not explicitly teach: wherein the transmission tube comprises a flanged exterior portion and a flanged interior portion, wherein the flanged exterior portion and the flanged interior portion mate within the wall.
Regarding claim 9
It has been held that the use of a known device for its known function is obvious. In this instance, STASCHIK teaches rectangular transmission tube (48) through a wall that appears to terminate at the surfaces of the wall. TUBE FITTINGS teaches spool-shaped transmission tubes with flanges that are capable of mating within a wall.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of CAMPAGNA, NARAYANAMURTHY, and STASCHIK with the teachings of TUBE FITTINGS to employ a spool-shaped transmission tubes with flanges to provide the flange structure of the spool to cover the wall opening cutout.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA, NARAYANAMURTHY, STASCHIK and TUBE FITTINGS in view of DRILL AMERICA (DRILL AMERICA (2016) and DRILL AMERICA_HEX-DIE (2011), hereinafter DRILL AMERICA).
Regarding claim 10, CAMPAGNA as modified teaches all the limitations of claim 9. TUBE FITTINGS additionally teaches: transmission tubes comprising
a flanged exterior portion and a flanged interior portion.
Regarding claim 10, CAMPAGNA as modified may not explicitly teach: where the flanged exterior portion and the flanged interior portion are threaded.
Regarding claim 10, DRILL AMERICA teaches that threading internal and external part diameters is known in the art.
It has been held that the use of a known technique to improve similar devices in the same way is obvious. In this instance, DRILL AMERICA teaches that diameter threading is known .


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA, NARAYANAMURTHY, STASCHIK in view of TUBE FITTINGS and CONNECTING FLANGES (1431N015 HI-PRESSURE SS FLANGE (2017) and 68095K226 LOW-PRESSURE FORGED STEEL FLANGE (2017), hereinafter CONNECTING FLANGES).
Regarding claim 11, CAMPAGNA as modified teaches all the limitations of claim 1. CAMPAGNA as modified may not explicitly teach: wherein the transmission tube comprises mounting hardware for the heat exchange device.
Regarding claim 11, TUBE FITTINGS and CONNECTING FLANGES teach: that transmission tubes that include mounting hardware are known in the art.
It has been held that the use of a known device for its known function is obvious. In this instance, CONNECTING FLANGES teaches that mounting hardware is available to connect circular and rectangular components to other components. The Office notes that combining a 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of CAMPAGNA, NARAYANAMURTHY, and STASCHIK with the teachings of TUBE FITTINGS and CONNECTING FLANGES to employ mounting hardware in order to provide for a secure connection between components.


Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA in view of NARAYANAMURTHY and STASCHIK.
Regarding claim 16, CAMPAGNA discloses:
A kit for heating or cooling a room of a building with an exterior wall (s) comprising:
a radiant panel (100);
CAMPAGNA may not explicitly teach a heat exchange device, a transmission tube, wherein the transmission tube is configured to put the radiant panel and the heat exchange device in fluid communication through a single exterior wall, and wherein the heat exchange device is configured to exchange heat between the room and the outside air directly outside the room.
Regarding claim 16, NARAYANAMURTHY teaches:
a heat exchange device (110);
wherein the radiant panel (represented by 135) and the heat exchange device (110) are in fluid communication through an exterior wall (10); and
wherein the heat exchange device (110) is configured to exchange heat between the room (182) and the outside air (180) directly outside the room (Figure 1).
Regarding claim 16, STASCHIK (FIG. 1) teaches:
a transmission tube (48; Col. 19, a welded opening in container wall comes with frame and seal);
wherein the transmission tube provides fluid communication through a single exterior wall (FIG. 1);
Regarding claim 16, STASCHIK (COL. 19) employs a welded opening in a container wall as a common point for the various piped fluids to enter and exit the container. The STASCHIK welded opening is sealed to inhibit unintended exchange between the inside and outside of the container. STASCHIK (Col. 12, lines 47-51) fits pumps to each circulation system to distribute required fluids.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine CAMPAGNA with the teachings of STASCHIK to employ a sealed opening in a wall to provide a common point for various piped fluids to enter and exit a space and inhibit unintended exchange between the space and the outside; and to fit pumps to distribute required fluids throughout the system.

Regarding claim 19, CAMPAGNA as modified teaches all the limitations of claim 16. STASCHIK (Col. 8, lines 2-3) additionally teaches:
wherein the heat exchange device is supported by the transmission tube.
STASCHIK (Col. 8, lines 2-3) teaches that opening (48) carries several water conduits. The Office notes that since opening (48) carries the water conduits and the water conduits are connected to the CAMPAGNA radiant panel, then the opening must also carry some of the weight of the radiant panel.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA, NARAYANAMURTHY, and STASCHIK in view of EISLER.
Regarding claim 17, CAMPAGNA as modified teaches all the limitations of claim 16. CAMPAGNA as modified may not explicitly teach a thinwall plastic.
Regarding claim 17, EISLER teaches:
wherein the radiant panel (represented by 22) comprises twinwall plastic (FIG. 10) and wherein individual channels within the twinwall plastic are united into zones (Col. 2: 32-34, outward and return flow).
EISLER (¶Col. 1: 28-40) provides a radiant heat absorption apparatus, comprising a relatively large, substantially impervious corrugated sheet of low thermal resistance and low thermal capacity, where the sheet includes at least one channel in heat exchanging relationship with the inner surface for fluid heat exchange.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine CAMPAGNA, NARAYANAMURTHY, and STASCHIK with the teachings of EISLER to employ a large corrugated sheet with low thermal resistance and low thermal capacity where the sheet provides a heat exchanging surface for fluid heat exchange.


 Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNA, NARAYANAMURTHY, and STASCHIK in view of TUBE FITTINGS.
Regarding claim 18, CAMPAGNA as modified teaches all the limitations of claim 16. CAMPAGNA as modified may not explicitly teach: wherein the transmission tube is spool shaped.
Regarding claim 18, TUBE FITTINGS teaches: that spool-shaped tubes are known in the art.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of CAMPAGNA, NARAYANAMURTHY, and STASCHIK with the teachings of TUBE FITTINGS to utilize the spool-shape in order to provide the flange structure of the spool to cover the wall opening cutout.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAMURTHY in view of STASCHIK.
Regarding claim 20, NARAYANAMURTHY discloses:
A system for passing heat through a single exterior wall of a building comprising:
a pump (137); and
a closed loop system comprising:
a heat exchange device (110); and
a radiant panel (135) for receiving or emitting energy to a room;
a first line and second line (131 and 132), the first line connecting an outlet of the heat exchange device to an inlet of the radiant panel, and the second line connecting an outlet of the radiant panel to an inlet of the heat exchange device,
wherein a fluid flows from the heat exchange device (110), makes a first pass through the exterior wall within the first line, flow through the radiant panel (135), makes a second pass through the exterior wall within the second line, and back to the heat exchange device (110);
wherein when the system is in operation, energy is transferred between the room and the external air (180) immediately outside the radiant panel.
NARAYANAMURTHY lacks a transmission tube and a refrigerant as part of the heat exchange device. The Office notes here that “refrigerant” may be both a fluid utilizing either or both of latent and sensible heat exchange.
STASCHIK discloses
a transmission tube (48; Col. 19, a welded opening in container wall comes with frame and seal); and
a heat exchange device (262) comprising at least two heat exchangers (as shown in figure 10 the heat exchanging device comprises many heat exchangers to connect to many energy sources), the first configured to exchange energy between the fluid (fluid flowing through space heater 265) and a refrigerant (any of the plurality of other fluids flowing through 262), and the second configured to exchange energy between the refrigerant and air (at 257).
Further STASCHIK (COL. 19) employs a welded opening in a container wall as a common point for the various piped fluids to enter and exit the container. The STASCHIK welded opening is sealed to inhibit unintended exchange between the inside and outside of the container. STASCHIK (Col. 12, lines 47-51) fits pumps to each circulation system to distribute required fluids.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine NARAYANAMURTHY with the teachings of STASCHIK to employ a sealed opening in a wall to provide a common point for various piped fluids to enter and exit a space and inhibit unintended exchange between the space and the outside; and provides for the plurality of heat exchangers in order to employ a plurality of alternative energy sources in order to serve the temperature control needs of the indoor space.


Response to Arguments
Applicant’s arguments, filed November 15, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of CAMPAGNA, NARAYANAMURTHY, and UDO INGMAR STASCHIK.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763